Title: To Thomas Jefferson from Samuel Huntington, 21 June 1780
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philadelphia June 21. 1780

I have the honour to transmit your Excellency the enclosed Acts of Congress of the 17th and 19th Instant pointing out the Measures they deem necessary to be taken, for the Support of the southern Army.
I make no Doubt the State of Virginia will avail itself of its numerous and spirited Militia, as well as great resources, at this important Crisis, when her own immediate Interest is so intimately connected with that of the Union.
I have the honor to be with the highest respect your Excelly’s most hbble servt,

Sam Huntington President


P.S. I have been honored with your Despatches of the 9th Instant.

